Citation Nr: 1825941	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral foot and ankle disabilities. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral foot and ankle disabilities. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to February 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2015, the Board remanded the bilateral knee claims in order to afford the Veteran a hearing before a Veterans Law Judge; however, in a May 2016 written correspondence submitted by his representative, the Veteran indicated that he no longer desired to have a hearing before the Board.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

The Board remanded the case in June 2016 for additional development and it now returns for further appellate review. 

The Board notes that, subsequent to the issuance of the August 2016 supplemental statement of the case, additional evidence consisting of VA vocational rehabilitation records was associated with the record in December 2017.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence; however, a review of such records reveals that they do not contain information relevant to the issues on appeal as the Veteran requested that his case be closed prior to the rendering of services in August 2008, and his initial application includes statements regarding the impairment associated with his service-connected disabilities that are duplicative of those already of record and considered by the AOJ.  Therefore, there is no prejudice to him in proceeding with a decision at this time.  


FINDINGS OF FACT

1.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of the Veteran's service discharge, and such is not caused or aggravated by his service-connected bilateral foot or ankle disabilities. 

2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by his service-connected bilateral foot or ankle disabilities.

3.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Knee Disorders 

In documents of record, the Veteran alleged that his bilateral knee disorders are directly related to his military service, or in the alterative, secondary to his service-connected bilateral foot and ankle disorders.  In this regard, he claimed that, while in service, he played organized athletics on the basketball team that represented his base in competitions.  The Veteran indicated that the level of competition was very high, i.e., equivalent to that of NCAA Division I sports, which involved a great deal of practice.  He further indicated that the physical contact during games was very tough and he sustained much wear and tear on his body, including chronic pain in his lower extremities.  The Veteran reported that he continued to have such pain after his separation from service.  He also alleges that, due to the antalgic gait from his bilateral foot and ankle disabilities over the years, such caused or aggravated his bilateral knee disorders. Therefore, the Veteran alleges that service connection for such disorders is warranted.  

The Veteran's service treatment records (STRs) reflect his complaint of right knee pain after playing basketball one week prior in August 1979.  Examination revealed tenderness primarily about the medial collateral ligament, otherwise his knee was stable.  An assessment of sprained knee was noted.  Additionally, a September 1979 STR indicates that the Veteran sought treatment for his right ankle as a result of playing basketball in September 1979; however, there was no mention of a left or right knee injury at such time.  The remainder of the STRs are negative for any complaints, treatment, or diagnoses referable to the left or right knee. 

Post-service treatment records reflect diagnoses and treatment referable to the Veteran's bilateral knees, to include bilateral chondromalacia and right knee degenerative joint disease.  Furthermore, he is currently service-connected for bilateral foot bunions, bilateral ankle disabilities, radiculopathy of the bilateral extremities, and bilateral metatarsalgia.  Consequently, the remaining inquiry is whether the Veteran's bilateral knee disorders are related to his military service, or are caused or aggravated by his service-connected disabilities. 

The Board notes that a September 2013 private medical examination rendered by Dr. J.E. reflects the Veteran's reports that he played on his base's basketball team, which was very strenuous with a lot of practices, falls, and running.  He further reported that, upon his separation from service, he had some pain in his right knee, but not his left knee; and, in the 1990s, he began having more pain in his knees, especially his right knee.  The Veteran indicated that he had not been able to work since 2007 due to pain in his ankles, feet, knees, and back.  He further indicated that he currently had a lot of pain, grittiness, and instability in both of his knees.  In this regard, Dr. J.E. found that the instability of the Veteran's ankles had caused an antalgic gait, which put abnormal biomechanical stresses on the Veteran's knees.  He further found that the Veteran's knees were directly injured while playing basketball; the cartilage was damaged from the strenuous basketball; the antalgic gait due to his feet contributed to even more traumatic arthritis of the Veteran's knees; and the traumatic arthritis of the Veteran's knees caused the joint spaces in the knees to become thinner, resulting in ligament laxity in the knees.  Furthermore, Dr. J.E. indicated that, due to the pain in the Veteran's feet, joints of his ankles, knees, and back, he had been unable to work since 2007, and the combination of his service-connected injuries had rendered him unemployable since such time.  

However, the Board cannot rely on such opinion to grant service connection for the Veteran's bilateral knee disorder.  As noted in the June 2016 Board remand, although Dr. J.E. is competent to render an opinion in this matter, the Board finds that the opinion is inadequate to adjudicate the claims as he did not offer a rationale for his opinion.  Specifically, Dr. J.E. did not explain how the Veteran's knees were damaged from the strain of playing basketball, or how such damage resulted in his current bilateral knee diagnoses.  Furthermore, he did not explain why he believed the Veteran's traumatic arthritis of the knees resulted from an antalgic gait due to his service-connected feet and ankle disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, such opinion is not probative.

The Veteran was afforded a VA examination in January 2014.  At such time, he reported the onset of his symptoms as 2009, and indicated that his bilateral knee disorders began while playing sports on his base.  The examiner noted a diagnosis of bilateral chondromalacia and right knee degenerative joint disease.  In this regard, the examiner concluded that the Veteran's bilateral knee disorder was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  As rationale for the opinion, the examiner reported that the Veteran's gait was normal and no there was no evidence of added mechanical stress due to his feet or ankles. 

Thereafter, an addendum opinion was obtained in September 2014.  At such time, the examiner found that the Veteran's bilateral knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that she considered the Veteran's STRs, VA and private treatment records, and military service in arriving at her conclusion.  The examiner further reported that the Veteran's left knee chondromalacia patella noted on the January 2014 VA examination report was less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, and was not caused by and/or worsened by an already service-connected disability.  The examiner indicated that the natural progression of the Veteran's left knee chondromalacia patella was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  Here, the examiner explained that such conclusion was based on the evidence in the Veteran's STRs, which indicated that he had bilateral knee pain, which was worse on his right knee, following a fall on his right knee while playing basketball in August 1979.  The examiner further explained that such STR reported that there was tenderness only about one of the Veteran's collateral ligaments, but his knee was stable otherwise; and such STR indicated that the Veteran had a sprained knee, but it was not clear which knee was actually identified as sprained or not.  The examiner noted that it was clear that there was no more documentation of any knee condition during the Veteran's military service, including his separation examination.  

Additionally, the September 2014 VA examiner reported that the private medical examination rendered by Dr. J.E. stated that the Veteran had multiple falls in service, and that cartilage to his knee(s) were torn; however, there was no documentation or supportive evidence for such a finding in the Veteran's STRs, in his VA treatment records, or on the January 2014 VA examination report.  The examiner further reported that the Veteran's bilateral knee disorder was not supported by an etiology of a fall during basketball that left a sprain of a knee in 1978 in service, and Dr. J.E. did not provide a rationale for such connection.  

The examiner concluded that the Veteran provided the history of his knee symptoms' onset in 2009 to the January 2014 VA examiner; and the evidence of record did not support any one-time knee sprain in 1979 as causation of the findings on the current examinations.  

However, in its June 2016 remand, the Board found that the January 2014 VA examiner did not consider multiple reports of antalgic gait found in the Veteran's VA treatment records prior to the examination.  Specifically, the Board noted that: (1) a September 2010 VA treatment record indicated that the Veteran walked with an antalgic gait; (2) an October 2010 VA treatment record attributed the Veteran's antalgic gait to his service-connected feet disabilities; and (3) a February 2011 VA examination observed an antalgic gait, which was attributed to the Veteran's service-connected ankle disabilities.  The Board further noted that, although additional VA treatment records and examinations found that the Veteran walked with a normal gait, the examiner's failure to consider the evidence of an intermittent antalgic gait as a result of mechanical stress from the Veteran's feet and ankles rendered the examination report inadequate.  

Additionally, the Board found that, with respect to the September 2014 addendum opinion, that although the January 2014 VA examination report indicated that the Veteran placed the onset of his bilateral knee disorder in 2009, such report immediately noted that the "claimant states the above condition began while playing sport for base."  Here, the Board noted that as the sports injury to which the January 2014 VA examiner referred occurred in August 1979, it was unclear why the examiner indicated an onset of knee pain in 2009.  

Furthermore, the Board found, with respect to the September 2014 addendum opinion, that the examiner failed to consider repots of knee pain in the Veteran's VA treatment records as early as February 1994.  Specifically, the Board noted that: (1) a January 1999 VA discharge summary indicated that the Veteran had "knee pain;" and (2) a June 2006 X-ray study demonstrated osteoarthritis in the left knee.  Here, the Board reported that the examiner's failure to consider the evidence of an onset of knee pain prior to 2009 rendered the opinion inadequate.  

In  light of such deficiencies, the Board remanded for an addendum opinion, which was rendered in August 2016.  At such time, the examiner noted a diagnosis of bilateral knee strain.  In this regard, she concluded that the Veteran's bilateral knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that the Veteran's STRs indicated that he received treatment for knee pain following an in-service fall.  She further reported that the record did not indicate that the Veteran continued to have knee pain at the time of his separation from service or within 5 years of discharge from service.  Here, the examiner indicated that the notations of knee pain in the VA treatment records dating to 1994, and the Veteran's competent assertions of knee pain since service were noted.  She further indicated that whether the Veteran did or did not have symptoms and seek medical care was consistent with administrative/legal issues and not a medical issue.  In this regard, the examiner explained that her opinion was based upon the medical facts of record, and there was no evidence of chronicity found in the available medical records.  As such, she found that the Veteran's current bilateral knee disorder appeared to be a separate condition and not related to events in service.  

The August 2016 VA examiner further concluded that the Veteran's bilateral knee disorder was less likely than not caused or aggravated by his service-connected bilateral foot and ankle disabilities, to include as the result of an altered gait or weight bearing.  As rationale for the opinion, she reported that the Veteran's medical records indicated that he had been documented to have a steady gait since 1999, with an abnormal gait on occasion, including in January 1999, April 2003, November 2003, April 2006, October 2007, and April 2009, and an antalgic gait in October 2010.  The examiner further reported that the Veteran was noted to have normal gait for several years after discharge despite being service-connected for foot and ankle disabilities and, per the Veteran's history, his knee symptoms pre-dated gait problems in 2010.  Therefore, the examiner found that it was less likely than not that any currently diagnosed right and/or left knee disorder was caused or aggravated by his service-connected bilateral feet and/or ankle disabilities, to include as the result of an altered gait or weightbearing

The Board finds that the VA examiner's opinion rendered in August 2016 is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a detailed rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board has also considered whether service connection for right knee arthritis is warranted on a presumptive basis.  In this regard, while a June 2006 X-ray study demonstrated osteoarthritis in the left knee, the Board notes that subsequent records, to include January 2014 X-rays, fail to document a diagnosis of arthritis in the left knee.  However, the clinical evidence of record fails to show that the Veteran manifested right knee arthritis to a degree of 10 percent within the one year following his active duty service discharge in February 1980.  Furthermore, his statements that he has experienced a continuity of symptomatology are likewise not credible as they are inconsistent with the contemporaneous evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence). 

In this regard, the Veteran's STRs are negative for arthritis or degenerative changes.  Moreover, the January 2014 VA examination report reveals that the Veteran was not diagnosed with degenerative joint disease of the right knee until 2014; approximately 34 years after discharge from service.  Finally, there is no competent evidence relating his complaints of right knee pain to a diagnosis of arthritis within his first post-service year.  In fact, the highly probative August 2016 VA opinion found that there was no evidence of chronicity found in the available medical records.  Therefore, the Board finds that presumptive service connection is not warranted for right knee arthritis. 

The Board notes that the Veteran has contended that his current bilateral knee disorder are related to his service, or in the alternative, caused or aggravated by his service-connected foot and ankle disabilities.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the instant case, the Board finds that the question regarding the potential relationship between a bilateral knee disorder, and any instance of his service, or his service-connected foot and ankle disabilities, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In this regard, while the Veteran is competent to describe his current manifestations of his bilateral knee disorder as well as his history of claimed symptoms and treatment for such disorder, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of his bilateral knee disorder, diagnosed as bilateral chondromalacia and right knee degenerative joint disease, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  There is no indication that the Veteran possesses the requisite medical knowledge regarding such matters.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service complaints of right knee pain, and/or his service-connected bilateral foot and ankle disabilities, and his current bilateral knee disorder.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board affords the Veteran's statements as to the etiology of his bilateral knee disorder no probative weight.

Therefore, based on the foregoing, the Board finds that the Veteran's bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, right knee arthritis did not manifest within one year of the Veteran's service discharge, and such are not caused or aggravated by his service-connected bilateral foot and/or ankle disabilities.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a bilateral knee disorder, that doctrine is not applicable.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

TDIU

In its March 2015 remand, the Board found that a claim for a TDIU had been raised in connection with the Veteran's June 2012 claim for increased ratings for his bilateral foot and ankle disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran contends that his back and bilateral lower extremities prevent him from obtaining and maintain substantially gainful employment.  

Under the applicable criteria, a TDIU may be assigned in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In the instant case, the Veteran is service-connected for bilateral foot bunions (each evaluated as noncompensably disabling, effective October 19, 2010), radiculopathy of the bilateral extremities (each evaluated as 10 percent disabling, effective June 18, 2012), bilateral meatarsalgia (evaluated as 10 percent disabling, effective January 7, 2008), a left ankle disability (evaluated as 20 percent disabling, effective October 19, 2010), a right ankle status post fracture with degenerative joint disease (evaluated as 20 percent disabling, effective October 19, 2010), and degenerative disc disease of the lumbar spine with intervertebral disc syndrome (evaluated as 20 percent disabling, from June 18, 2012 to June 22, 2015; as 100 percent disabling from June 22, 2015 to August 1, 2015; and 20 percent disabling thereafter).  His combined disability rating was 10 percent, effective January 7, 2008; 50 percent, effective October 19, 2010; 70 percent, effective June 18, 2012; 100 percent, effective June 22, 2015; and 70 percent, effective August 1, 2015.  Further, as the Veteran's disabilities other than his back disability may be considered as one for TDIU purposes as such involve the lower extremities, the Veteran has met the schedular threshold for consideration for a TDIU for the entire appeal period stemming from his June 2012 claim for increased ratings for his bilateral foot and ankle disabilities.

In connection with his claim, the Veteran submitted VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in May 2015.  In such application, he indicated that his back and bilateral lower extremities prevented him from securing or following any substantially gainful occupation.  He reported that he last worked full-time in 1999 in assembly with Harris Custom Cabinets and became too disabled to work in 2009.  He further indicated that he had not sought employment since he became too disabled to work and denied having any education or training beyond the twelfth grade.  
 
With respect to the impact the Veteran's bilateral meatarsalgia and bilateral foot bunion had on his ability to secure or follow a substantially gainful occupation, a May 2008 VA examiner noted that the Veteran worked part-time doing gardening, but was unable to be on his feet for long periods of time, and would place limitations on the Veteran's standing and walking.  A December 2010 VA examiner reported that the Veteran could not stand for long periods of time and/or could not walk far distances.  An August 2012 VA examiner indicated that the Veteran's foot conditions had an impact on his ability to work insofar as he could not stand for long periods of time and could not walk far.  

With respect to the impact the Veteran's bilateral ankle disabilities had on his ability to secure or follow a substantially gainful occupation, a February 2011 VA examiner indicated that his walking was limited to a block, and his standing was limited to 20 minutes.  A February 2012 VA examiner indicated that the Veteran's ankle conditions had an impact on his ability to work due to his foot pain.  

Additionally, as noted previously, a September 2013 private medical examination rendered by Dr. J.E. reflects that, due to the pain in the Veteran's feet, joints of his ankles, knees, and back, he had been unable to work since 2007, and the combination of his service-connected injuries had rendered him unemployable since such time.  The Board finds that such opinion is inadequate for appellate review.  In this regard, Dr. J.E. included the Veteran's bilateral knee disorders as service-connected injuries when making the determination that the combination of his back and bilateral lower extremities rendered him unemployable.  Specifically, Dr. J.E. reported: (1) "Service Connected Diagnoses: 5003 Consequential Traumatic Arthritis and Chondromalacia of Both Knees due to Antalgic Gait Caused by the Feet and Ankles and Direct Injury to the Knees Playing Basketball in the Air Force; and (2) "Service Connected Disability: 20% 5257 Right Knee Moderate Laxity of the Medical Collateral Ligament; 30 % 5257 Left Knee Moderate Laxity of the Lateral Collateral Ligament and Mild Laxity of the Medial Collateral Ligament." However, as noted previously, the Board finds that service connection for the Veteran's bilateral knee disorder is not warranted.  Therefore, Dr. J.E.'s opinion is based, at least in part, on an inaccurate factual premise and is therefore without probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.).  

Furthermore, SSA records dated in 2007 and 2008 indicate that the Veteran reported that his nonservice-connected bipolarism, depression, mood swings, and drug abuse limited his ability to work.  A December 2007 SSA record reports that the Veteran was found to be disabled since June 2007 due to his affective disorders, substance addiction, and alcohol disorder.  An undated SSA record noted that the Veteran worked as an administrative assistant from 1978-1980; and as a general laborer from 1980-2006.  Additionally, as noted in the Introduction, an August 2008 vocational rehabilitation record reports that the Veteran's program was being discontinued as he indicated that he was no longer interested in vocational rehabilitation at that time and requested to have his case closed.  

Moreover, a July 2015 VA Form 21-4192, Request for Employment Information In Connection with Claim for Disability Benefits,  received from the Veteran's employer, Harris Custom Cabinets, reveals that the Veteran last worked at such location in August 1994 and was terminated due to a "mental health reason." 

Based on the foregoing, the Board finds that the Veteran's service-connected bilateral foot bunion, radiculopathy of the bilateral extremities, bilateral meatarsalgia, a left ankle disability, right ankle status post fracture with degenerative joint disease, and degenerative disc disease of the lumbar spine with intervertebral disc syndrome do not render him unable to secure and follow a substantially gainful occupation.  In this regard, while he does have some limitations associated with such disabilities, to include difficulty with standing and walking for long periods of time (indicated by the May 2008, December 2010, February 2011, February 2012, and August 2012 VA examiners), such disabilities, alone or in combination, are not of sufficient severity to produce unemployability.  For instance, the Board acknowledges that the Veteran's service-connected disabilities preclude employment that requires him to be on his feet on a constant basis, and that his high school education further limits his employment options; however, there is no evidence to suggest that the Veteran could not work in a sedentary capacity.  Here, the Veteran's service-connected disabilities do not impact his upper extremities.  Indeed, the evidence shows that the Veteran could, as he did in 2008, pursue employment in gardening.  Furthermore, his employment history shows that he has experience in administrative duties that do not involve physical labor.  

In reaching such determination, the Board notes that the limitations on the Veteran's capacity to work are only partially due to his service-connected disabilities.  In fact, as noted above, the Veteran himself has reported that his nonservice-connected psychiatric disorders prevent him from working as well.  In this regard, his employer, Harris Custom Cabinets, confirmed that he last worked at such location in August 1994 and was terminated due to a "mental health reason."  

In sum, while the VA examiners observed limitations that impacted the Veteran's ability to work, there is simply no evidence, to include his own statements, to support the finding that his service-connected disabilities, alone or in combination, are of sufficient severity to produce unemployability.  In this regard, he acknowledges that he is unable to secure and follow a substantially gainful occupation due to his nonservice-connected psychiatric disorders as well.  As such, per the Veteran's own statements, he is not unemployable due solely to his service-connected bilateral foot bunion, radiculopathy of the bilateral extremities, bilateral meatarsalgia, a left ankle disability, right ankle status post fracture with degenerative joint disease, and degenerative disc disease of the lumbar spine with intervertebral disc syndrome. 

Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C. §5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 

A TDIU is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


